Title: John Adams to Abigail Adams, 28 January 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phila. Jan. 28. 99
          
          In my solitude in Markett street, I find nothing so sociable as your Letters— those of 18 & 20th. are this moment recdd.— Your health & Spirits are a great Improvement of mine.
          I have avoided the Epithets perfidious and unprincipled as much as I could, but neither they nor any that could be borrowed from the Hebrew & the Greek would be too strong, for the House of Mass to Use.—
          My Religion you know is not, exactly conformable to that of the greatest Part of the Christian World. It excludes superstition. But with all the superstition that attends it, I think the Christian the best that is or has been. I would join with those who wish ecclesiastical Tyranny abolished, and the frauds of the Priesthood detected: But in this Country We have little of this. If my feeble Testimony has done any good, I rejoice & have my reward.
          The V. P was a poor Correspondent and the P. is a worse, but I cannot help it.
          The salt Marsh you may buy but it is too dear. The Ceedar swamp too is vastly too dear. My Gout for Land is much abated.— They hold it at such a Price that it tastes too Silverish.—
          I will be no part of Taxes of any kind, nor of Blacksmith’s Bills,—I will have a Rent clear of all deductions. It may be let for 3 years. But I must have the salt Marsh at the farms and Quincys Meadow & Belchers Place.— The Rent must be the less.
          I am glad the 20 foot Posts are to be sent for.— I have made Turrell Tufts a Consul at surinam.
          Thomas, to my sorrow, but for your Joy will sett out this Week for Quincy. He will stop [at] N. York sometime. He dont relish the Idea of settling at Quincy.
          
            J. A
          
        